Opinion op the Court by
Judge Clay
Affirming.
Mrs. Elizabeth A. Hanger now owns a large tract of land, just outside of the city of Bichmond, which she inherited from her father, William Arnold, who died several years ago. While the land was owned by William Arnold, the R. N. I. & B. Bailroad Company, now a part of the Louisville & Nashville railroad system, condemned a right of way through the land, which made it necessary to erect two new felices along- the right of way. In the condemnation proceedings, the jury returned the following- verdict:
“We of the jury find for the defendant the actual value of the land taken, $2,000.00; injuries to. residue of land and incidentals, $16,000.00; necessary fences, $2,000.00.”
The railroad paid the damages assessed and received a deed for the right of way.
Some time ago Mrs. Hanger notified the Louisville & Nashville Bailroad Company to pay one-half the costs of maintaining the fences, and the company having declined to comply with the notice, this suit was brought to compel it to do so. A demurrer was sustained to the petition and the petition was dismissed. Mrs. Hanger appeals.
The act with reference to xailroad fences embraces sections 1789 to 1799, inclusive, Kentucky Statutes. Section 1789 places a railroad company, owning- its right of way, and which has been constructed and in operation for five years, upon the same terms and obligations with other landowners owning- adjoining lands in the Commonwealth. Section 1790 makes it incumbent upon the railroad to construct and maintain a good lawful fence on one-half of the distance of the division line between such rights of way and the adjoining lands, except as thereinafter provided. Section 1791 provided that where *421one party has built, the other may be required to build, and prescribes the necessary notices. Section 1792 is in part as follows:
“That the provisions of this act shall not apply in any case wherein any corporation or person owning or controlling and operating such railroad has furnished the material to construct a fence, or condemned its right of way, and paid the owner or his vendor damages, in the estimation of which the cost of fencing was taken into consideration, nor be so construed as to require such corporation or person as aforesaid to build any fence along the line through any town or city, or across any public or private passway.”
Section 1793 deals with cattle guards. Section 1794 gives to the land owner, who has already built a lawful fence along the whole distance of the division line between his land and the right of way of any railroad, the right to remove one-half the fence. Section 1795 provides that all laws and parts of laws governing the construction of farm fences are held to apply to railroad fences in all cases where, by the provisions of this act, railroad corporations are required to fence their right of way. Section 1796 is as follows:
‘ ‘ That this act shall not apply to any land where the owner or his vendor has received compensation for fencing the same.”
The remaining sections are not material.
It is suggested in argument that it is unfair and inequitable to place on the landowner the entire burden of maintaining a fence which he would not have had to construct or maintain had it not been for the action of the railroad in condemning a right of way through his land, and that the statute should be sio 'construed as not to exempt the railroad from the liability of maintenance, but only from the liability which it had already discharged by the payment of damages. The fencing law is purely statutory, and were it not for the statute, there would be no liability whatever. That being true, we are not at liberty to ignore the plain terms of the statute for the purpose of giving effect to our own notions of what would be fair and equitable between the parties. The very statute, which imposes upon a railroad company certain 'obligations with respect to fences along its right of way, provides that the provisions of the act shall not apply to 'any railroad that has condemned its right of *422way and paid the owner or his vendor damages, in the estimation of which the cost of fencing was taken into consideration. It further provides that the act shall not apply to 'any land where the owner or his vendor has received compensation for fencing same. It is clear from this language that the legislature intended that none of the provisions of the act should apply in the circumstances mentioned, and when those circumstances arise, we cannot -override the legislative will by declaring that any particular provision is still in force.
There is no- merit in the contention that sections 1792 and 1796 were- repealed by section 1795, which was enacted in the year 1900 and provides that ‘ all laws and parts of laws governing the construction of farm fences are held hereby to apply to railroad fences in all oases where, by the provisions of this act, 'railroad corporations are required to fence their right of way.” By its very terms, -section 1795 is limited to cases where, ¡by the provisions of the act, railroad corporations are required to fence their right of way. Here the railroad company was not required by the act to fence its right of way. On the contrary, it was required by an entirely different act merely to compensate the landowner in damages, and included in those damages was the necessary fencing.
As the railroad condemned a right of way through the land in question, and paid the former owner damages, in -the estimation of which the cost of fencing was taken into consideration, it follows that the railroad company is under no 'obligation to contribute to the cost of maintaining the fences. That being true, the demurrer to the petition was properly sustained.
Judgment affirmed.
"Whole court sitting, Judge ’Sampson dissenting.